DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III (claims 20-24 (in part) and 25-36, drawn to methods of administering a GDF-15 antibody to a human subject) in the reply filed on 25 August 2022 is acknowledged.

Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendments of 18 November 2020 and 25 November 2022 have been entered in full.  Claims 1-19 are canceled.  Claims 20-36 are under examination.

Matter of Record
	Applicant is advised that the claim set of 25 November 2022 incorrectly provides the claim identifier “New” for claim 31.  Subsequent claim sets should identify claim 31 as “Previously Presented” or “Currently Amended” or “Canceled.”

Specification
The disclosure is objected to because of the following informalities: The specification refers to other patent applications but fails to provide the required information regarding the status thereof.  This happens at least in the first paragraph of the specification.  Amending the first paragraph to indicate that Application 15/918,841 is “now U.S. Patent No. 10,781,251” would be remedial.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Biological Deposit:
Claims 21 and 30-36 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The invention appears to employ novel biological materials, specifically hybridoma cell line B1-23 which expresses monoclonal antibody B1-23. Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials. The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public. It is noted that Applicant has deposited the biological materials (pp. 24-25 of the specification), but there is no indication in the specification as to public availability. If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, and that the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, would satisfy the deposit requirement made herein. If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801 -1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a)    during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d)    a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e)    the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.” The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.

Scope of Enablement:
Claims 20 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed invention wherein the recited antibody or antigen-binding portion thereof comprises the six CDRS of SEQ ID Nos: 3, 4, 5, 6, 7, and the amino acid sequence SAS, does not reasonably provide enablement for the broadly recited genus of antibodies and fragments thereof. Furthermore, regarding the effect on cancer, the specification, while being enabling for the claimed methods wherein the antibody or antigen-binding portion binds GDF-15, does not reasonably provide enablement for methods of administering antibody molecules to treat cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Applicant is advised that, if the biological deposit for antibody/hybridoma B1-23 is perfected, then claims 21 and 30-36 would be added to the instant scope of enablement rejection.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Claim 20 is broadly directed to a method comprising contacting human GDF-15 with an antibody, or an antigen-binding portion thereof, (both of which are hereinafter referred to as an “antibody product”) that is capable of binding to human GDF-15, under conditions such that the antibody product specifically binds to the human GDF-15, and wherein the antibody product binds to a conformational or discontinuous antigen comprising the amino acid sequences of SEQ ID NO: 25 and SEQ ID NO: 26.  The human GDF-15 recited in the claim is not described by sequence, and thus encompasses human GDF-15 variants of undefined structure as long as it contains the discontinuous or conformational epitope shown in SEQ ID NOs: 25 and 26.  It is noted that SEQ ID NOs: 25 and 26 consist of short amino acid sequences (16 and 21 amino acids in length, respectively) while full length human GDF-15 is 308 amino acids (see https://www.uniprot.org/uniprot/Q99988; accessed 12 November 2019). The breadth of the instant claims thus encompasses methods of using antibody products having a defined binding function but a completely undefined structure.  Dependent claims recite structures for CDR sequences, “humanized” antibody forms, in vitro or ex vivo contexts, in vivo administration, human subjects, and therapeutic effects on a tumor such as a melanoma.
The nature of the invention is complex and unpredictable, involving biological molecules and their effects on physiological systems. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert, denied, 502 U.S. 856 (1991).
It has been established in the art for decades that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, (textbook), 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).
As noted above, the claim encompasses antibodies and antigen binding portions thereof, wherein such antibodies and portions are not limited in terms of CDR sequences. However, the art recognizes the unpredictability with respect to binding specificity of an antibody resulting from alterations in the amino acid sequences of the variable regions.
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochem Biophys Res Comm. 2003; 307:198-205), who constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design. The peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset states that although CDR H3 is at the center of most, if not all, antigen interactions, clearly other CDRs play an important role in the recognition process (p. 199, left column), which is demonstrated in this work by using all CDRs expect L2 and additionally using a framework residue located just before the H3 (see p. 202, left column).
While there are some publications that acknowledge that CDR3 is important, the conformations of other CDRs as well as framework residues influence binding. MacCallum et al. (J Mol Biol. 1996; 262:732-745) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contact (see p. 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see p. 735, left column).
Vajdos et al. (J Mol Biol. 2002; 320(2):415-428) additionally state that antigen binding is primarily mediated by the CDRs’ more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations. In some cases, these framework residues also contact antigen (p. 416, left column).
Holm et al. (Mol Immunol. 2007; 44(6):1075-1084) describe the mapping of anti-cytokeratin antibody, where although residues in the CDR3 of the heavy chain were involved in antigen binding, unexpectedly a residue in CDR2 of the light chain also importantly contributed to antigen recognition and binding (abstract).
Chen et al. (J Mol Biol. 1999; 293:865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs. CDR-H1, H2 and H3 (see p. 866).
Thus, the art at the time of filing supports the fact that antigen-binding specificity is the result of complementarity to the antibody paratope rather than individual ability of isolated hypervariable CDR regions or variable HCVR or LCVR regions to bind to the antigen. In other words, the CDR sequences work in concert to determine antigen recognition and binding, and therefore alterations in one CDR may affect the binding properties of the entire antigen binding region. Therefore, it would be highly unlikely that the antibodies and portions thereof as defined by the claim which are not required to have any particular CDR sequences have the required binding function. Applicants have provided insufficient evidence or nexus that would lead the skilled artisan to predict the appropriate functioning of the antibodies as broadly as is claimed. The specification does not provide guidance or working examples directed to antibodies having less than 100% identity to the claimed sequences which comprise the specific CDRs independent of whether or not they bind to GDF-15 or a discontinuous epitope thereof.
It has been well established in the art that the antigen binding specificity is critical to how the skilled artisan would employ antibodies in various modalities (e.g., affinity purification, detection or diagnostic assays, bioassays, treatment), including those consistent with the instant disclosure (such as therapeutic applications).  The specification does not provide sufficient direction or guidance regarding how to use the claimed antibodies having variant CDR sequences which are enabling consistent with the utilities disclosed within the instant specification and implied with the present claims, i.e., for therapeutic use. Given the well-known polymorphism of antibodies, undue experimentation would be required to make and use the vast repertoire of antibody molecules encompassed by these claims, especially in the absence of a recited sequence for any CDR sequence to clarify the scope of the claimed antibodies. Therefore, the scope of the claims regarding the administered antibody products does not bear a reasonable correlation with the scope of the disclosure.
Regarding the treatment of tumors such as melanoma, the specification indicates that treatment of immune cells such as lymphocytes with GDF-15 results in reduced expression of NKG2D, which would result in impaired tumor lysis.  The specification indicates that this effect was prevented by mAb-B1-23 (Example 2).  The specification further indicates that mAb-B1-23 inhibited the growth of cancer cells in vitro, especially from the prostate cancer cell line LnCap (Example 3).  However, the data from these experiments were not provided.  Example 4 of the specification describes inhibition of tumor growth in an in vivo model wherein human melanoma SK-Mel128 cells were implanted into an immunodeficient mouse, tumors were allowed to grow, and then tumor growth was inhibited by mAB-B1-23.  Data were also not presented for this experiment.  Data are presented in Example 4 for a similar experiment in which cells from melanoma cell line UACC-257 were implanted into nude mice.  The mice who were also treated with mAB-B1-23 developed smaller tumors than control animals.
While these results are promising, the state of the art reflects how few of such promising leads are later proven to be effective in methods of treatment, which is what is claimed.  For example, Bally et al. (US 5,595,756) stated, “Despite enormous investments of financial and human resources, no cure exists for a variety of diseases. For example, cancer remains one of the major causes of death. A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells. However, the clinical use of such antitumor agents has been highly compromised because of treatment-limiting toxicities” (col. 1, lines 17-24).
Sporn et al. (2000, Carcinogenesis 21:525-530) teach the magnitude of mortality of cancers and that mortalities are in fact still rising and that new approaches to a variety of different cancer are critically needed. Sporn et al. also teaches that “given the genotype and phenotype heterogeneity of advanced malignant lesions as they occur in individual patients, one wonders just exactly what are the specific molecular and cellular targets for the putative cure.”
Furthermore, the art indicates the difficulties in going from in vitro to in vivo for drug development for treatment of cancers. Auerbach et al. (2000, Cancer and Metastasis Reviews 19:167- 172) indicate that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response. For example, the 96 well rapid screening assay for cytokinesis was developed in order to permit screening of hybridoma supernatants...In vitro tests in general have been limited by the availability of suitable sources for endothelial cells, while in vivo assays have proven difficult to quantitate, limited in feasibility, and the test sites are not typical of the in vivo reality (see p. 167, left column, 1st paragraph).  Gura (1997, Science 278(5340):1041-1042) indicates that “the fundamental problem in drug discovery for cancer is that the model systems are not predictive at all” (see p. 1, 2nd paragraph). Furthermore, Gura indicates that the results of xenograft screening turned out to be not much better than those obtained with the original models, mainly because the xenograft rumors don’t behave like naturally occurring tumors in humans—they don’t spread to other tissues, for example (see p. 2, 4th paragraph). Further, when patient’s tumor cells in Petri dishes or culture flasks and monitor the cells’ responses to various anticancer treatments, they don’t work because the cells simply fail to divide in culture, and the results cannot tell a researcher how anticancer drugs will act in the body (see p. 3, 7th paragraph).  Furthermore, Jain (July 1994, Scientific American, 58-65) indicates that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain (see p. 58, left most column, 1st paragraph). Further, Jain indicates that to eradicate tumors, the therapeutic agents must then disperse throughout the growths in concentrations high enough to eliminate every deadly cells...solid cancers frequently impose formidable barriers to such dispersion (see p. 58, bottom of the left most column continuing onto the top of the middle column). Jain indicates that there are 3 critical tasks that drugs must do to attack malignant cells in a tumor: 1) it has to make its way into a microscopic blood vessel lying near malignant cells in the tumor, 2) exit from the vessel into the surrounding matrix, and 3) migrate through the matrix to the cells. Unfortunately, tumors often develop in ways that hinder each of these steps (see p. 58, bottom of right most column). Further, as taught by HogenEsch et al. (2012, J Control Release 164(2):183-186), there is no single cell culture or in vivo cancer model that faithfully predicts the efficacy of anticancer drugs in human clinical trials. Cell culture approaches offer the advantage of human-derived cell lines or tissue fragments from primary tumors, but cannot mimic the complexity of the reciprocal interaction between the growing tumor and the co-evolving microenvironment.  Xenografts in immunodeficient mice have limited added value over cell culture models as the lack of an intact immune system and insufficient interactions between the human tumor cells and mouse stromal cells do not recapitulate human cancers. Thus, the art recognizes that going from in vitro studies to in vivo studies for cancer drug developments are difficult to achieve.
Given Bally et al.’s teaching of treatment-limiting toxicities in clinical use, Sporn’s teaching that the cancer progression is heterogeneous as it progresses, both in genotype and phenotype, Auerbach et al.’s teaching that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response, Gura’s teaching that the models are unpredictable, and Jain’s teaching that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain demonstrates that the treatment of cancer is highly unpredictable, if even possible for many cancers.
Finally, the relevant prior art also shows that the role of GDF-15 in cancer was unclear. See Corre et al. (2013, Stem Cells Translational Medicine 2:946-952), who state that development of therapeutic interventions for cancer with GDF15 or anti-GDF15 agents remained difficult as of 2013, since the mechanism of action remained uncovered (abstract). Corre et al. indicate that GDF 15 can have opposite effects depending on cellular context, disease stage, or microenvironment (p. 947). Corre et al. disclose that GDF15 has been shown to inhibit carcinogenesis in normal tissue at early stages of tumor development and promote tumor development at later stages (p. 947). Corre et al. review work wherein GDF 15 was shown to arrest cell growth and induce apoptosis in several cancer cell lines (pp. 947-948), and other work that showed that inhibition of GDF15 resulted in reduced tumor growth in several cancers (p. 948). Corre et al. also review experiments showing the effects of GDF15 on angiogenesis and cell migration in cancers, which further complicates the picture of the role in GDF15 in cancers (p. 948). Accordingly, the ordinary skilled artisan would have understood that administration of GDF15 antibodies to treat any cancer would have been completely unpredictable, unless it was known that the specific cancer cells being treated proliferated in response to GDF 15.
Due to the large quantity of experimentation necessary to make and use GDF-15 antibodies other than those comprising the six CDR sequences of SEQ ID Nos: 2-7 and SAS to treat all tumor types, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Written Description:
Claims 20, 21, and 23-36 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 20 recites a method comprising contacting human GDF-15 with an antibody, or an antigen-binding portion thereof, (both of which are hereinafter referred to as an “antibody product”) that is capable of binding to human GDF-15, under conditions such that the antibody product specifically binds to the human GDF-15, and wherein the antibody product binds to a conformational or discontinuous antigen comprising the amino acid sequences of SEQ ID NO: 25 and SEQ ID NO: 26.  The human GDF-15 recited in the claim is not described by sequence, and thus encompasses human GDF-15 variants of undefined structure as long as it contains the discontinuous or conformational epitope shown in SEQ ID NOs: 25 and 26.  It is noted that SEQ ID NOs: 25 and 26 consist of short amino acid sequences (16 and 21 amino acids in length, respectively) while full length human GDF-15 is 308 amino acids (see https://www.uniprot.org/uniprot/Q99988; accessed 12 November 2019). The breadth of the instant claims thus encompasses methods of using antibody products having a defined binding function but a completely undefined structure.  Dependent claims recite “humanized” antibody forms, however, this is a class of antibodies and does not indicate a specific structure.  Therefore, all of the claims recite antibody products wherein the recited antibody product comprises less than the full complement of six CDR sequences comprising the amino acid sequences of SEQ ID NOs: 3-7 and SAS.  Other dependent claims recite methods of treating tumors comprising administering the antibody products to a subject.  In summary, the claims recite a genus of antibody products having (1) an explicitly recited functional feature of specifically binding human GDF-15 at a specific epitope and (2) an implied functional feature of binding human GDF-15 and therapeutic activity against tumors.  However, the claims recite no specific structural features of the antibody products themselves.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
First, the prior art recognizes that the full six CDR sequences are required to form the part of an antibody, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  
However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. 
Lloyd et al. (2009, Protein Engineering, Eng. Design & Selection 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  
Goel et al. (2004, J. Immunol. 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  
Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Rabia, et al. (2018, Biochemical Engineering Journal 137:365-374) teach what effects mutations can have on an antibody's stability, solubility, binding affinity and binding specificity. Rabia et al. report that an increase in antibody affinity can be associated with a decrease in stability (p. 366, col. 2 last paragraph; Fig. 2).  Rabia et al. thus teach that affinity and specificity are not necessarily correlated and that and increase in affinity does not indicate an increase in specificity (Fig. 3; p. 368, col. 1, section 3,1st full paragraph to col. 2, 2nd full paragraph). 
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that bind human GDF-15 proteins and how to test them for desired binding and therapeutic activities, only one species of antibody within the claimed genus is described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter.  Specifically, antibody B1-23 comprises CDRs comprising the amino acid sequence of SEQ ID NOs: 3-7 and SAS.  
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to be therapeutically effective in methods of treating tumors or inducing an immune response.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  Similarly, in Juno Therapeutics, Inc., Sloan Kettering Institute for Cancer Research v. Kite Pharma, Inc. (Case 2020-1758, CAFC August 2021), the court found that the disclosure of two antibody products (scFv molecules) was insufficient to support written description for the claimed genera, specifying that the specification at issue failed to disclose “structural features common to the members of the genus to support that the inventors possessed the claimed invention;” i.e., the specification and evidence of record failed to provide a structure-function correlation.  In the instant case, there is also no evidence of a structure-function correlation for antibodies, and thus the claims are properly rejected for lack of adequate written description.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 11,464,856 B2:
Claims 20-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,464,856 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of clams recite methods of administering a GDF-15 antibody having the CDRs of SEQ ID NOs: 3-7 and SAS, wherein the antibody binds a discontinuous or conformational epitope comprising SEQ ID NOs: 25 and 26, to a subject to treat melanoma.
The claims sets differ in that the instant claims more broadly recite methods of binding human GDF-15 by contacting the human GDF-15 with the GDF-15 antibody (including in vivo; i.e., by administering).  However, the species of administering to treat melanoma recited by the patented claims involves the binding of the antibody to human GDF-15, and thus is a species that anticipates the instant claims in this respect.
Also, the claims differ in that the patented claims require further administration of an immune checkpoint blocker.  However, the instant claims recite open claim language and do not exclude the administration of other active agents.  Again, the subgenus recited in the patented claims anticipates the instant claims in this respect.
Accordingly, the patented claims render the instant claims unpatentable in the absence of a terminal disclaimer.

USSN 16/876,482:
Claims 20-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 57-73 of copending Application No. 16/876,482 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of administering a GDF-15 antibody having the CDRs of SEQ ID NOs: 3-7 and SAS, wherein the antibody binds a discontinuous or conformational epitope comprising SEQ ID NOs: 25 and 26, to a subject to treat melanoma.
The claims sets differ in that the instant claims more broadly recite methods of binding human GDF-15 by contacting the human GDF-15 with the GDF-15 antibody (including in vivo; i.e., by administering).  However, the species of administering to treat melanoma recited by the copending claims involves the binding of the antibody to human GDF-15, and thus is a species that anticipates the instant claims in this respect.
Also, the claims differ in that the copending claims require a further step of selecting a specific patient subpopulation having a certain blood level of GDF-15.  However, the instant claims recite open claim language and do not exclude such a selection step.  Again, the subgenus recited in the copending claims anticipates the instant claims in this respect.
Accordingly, the copending claims render the instant claims unpatentable in the absence of a terminal disclaimer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US 11,262,360 B2:
Claims 20-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,262,360 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of clams recite methods of administering a GDF-15 antibody having the CDRs of SEQ ID NOs: 3-7 and SAS, wherein the antibody binds a discontinuous or conformational epitope comprising SEQ ID NOs: 25 and 26, to a subject to treat melanoma.
The claims sets differ in that the instant claims more broadly recite methods of binding human GDF-15 by contacting the human GDF-15 with the GDF-15 antibody (including in vivo; i.e., by administering).  However, the species of administering to treat melanoma recited by the patented claims involves the binding of the antibody to human GDF-15, and thus is a species that anticipates the instant claims in this respect.
Also, the claims differ in that the patented claims require a further step of selecting a specific patient subpopulation having a certain blood level of GDF-15, or further administration of an immune checkpoint blocker.  However, the instant claims recite open claim language and do not exclude such steps.  Again, the subgenus recited in the patented claims anticipates the instant claims in this respect.
Accordingly, the patented claims render the instant claims unpatentable in the absence of a terminal disclaimer.

USSN 16/794,406:
Claims 20-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61-80 and 82 of copending Application No. 16/794,406 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of administering a GDF-15 antibody to a subject.
The claims sets differ in that the instant claims more broadly recite methods of binding human GDF-15 by contacting the human GDF-15 with the GDF-15 antibody (including in vivo; i.e., by administering).  However, the species of administering to antagonize GDF-15 activity, such as cell proliferation, recited by the copending claims involves the binding of the antibody to human GDF-15, and thus is a species that anticipates the instant claims in this respect.
Also, the claims differ in that the copending claims recite an antibody having a light chain of SEQ ID NO: 30 and a heavy chain of SEQ ID NO: 27.  However, these sequences contain the instantly recited SEQ ID NOs: 3-7 and SAS.  Accordingly, the copending claims are a subgenus that anticipates the instant claims in this respect as well.
Accordingly, the copending claims render the instant claims unpatentable in the absence of a terminal disclaimer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US 10,781,251:
Claims 20-26, 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 19, and 20 of U.S. Patent No. 10,781,251 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of clams recite methods of inhibiting GDF-15 in cell culture or in a subject such as a human comprising administering a GDF-15 antibody having the CDRs of SEQ ID NOs: 3-7 and SAS.
The claims sets differ in that the instant claims more broadly recite an antibody product that binds a specific epitope.  However, the antibody having the CDRs of SEQ ID NJOs: 3-7 and SAS (such as mAb-B1-23) bind this epitope as an inherent feature of the antibody. 
Also, the claims differ in that the patented claims require inhibition of GDF-15 mediated down-regulation of NKG2D receptor on NK cells.  However, this is a species of the instantly recited genera, and thus the patented claims anticipate the instant claims in this respect.
Accordingly, the patented claims render the instant claims unpatentable in the absence of a terminal disclaimer.
Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646


/ECK/
28 October 2022